DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 5/17/2019.
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Moses Xie (Reg. 74491) on 4/9/2021.

Please amend the following claims:

1. (Currently amended)	A method comprising:
in a consumer pool, each of the consumer threads moving to a blocked execution state upon instantiation to await occurrence of an activation event; 
activating one of the consumer threads that are in the blocked execution state by generating the activation event to cause one of the consumer threads that are in the blocked execution state to move out from the consumer pool to an unblocked execution state to become a first activated consumer thread; 
in response to becoming an activated consumer thread, moving the first activated consumer thread 
at least one producer thread generating the work event;
in response to the occurrence of the work event, the first activated consumer thread emptying a work queue by popping a plurality of work items from the work queue, the plurality of work items having been pushed onto the work queue by the at least one producer thread;
subsequent to emptying the work queue, the first activated consumer thread generating a second activation event to activate, as a second activated consumer thread, another one of the consumer threads in the consumer pool that are in the blocked execution state; and
performing steps of moving to the blocked execution state to await occurrence of a second work event and emptying the work queue in response to the occurrence of the second work event with the second activated consumer thread.

3. (Currently amended)	The method of claim 2, further comprising the first activated consumer thread moving to the blocked execution state after it has processed all the a third activation event.

9. (Currently amended)	A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to:
instantiate a plurality of consumer threads in a consumer pool and cause each of the consumer threads to move to a blocked execution state upon instantiation to await occurrence of an activation event;
activate one of the consumer threads that are in the blocked execution state by generating [[an]] the activation event to cause one of the consumer threads that are in the blocked execution state to move out from the consumer pool to an unblocked execution state to become a first activated consumer thread;
in response to becoming an activated consumer thread, cause to move the first activated consumer thread to 
cause at least one producer thread to generate [[a]] the work event;
in response to the occurrence of the work event, cause the first activated consumer thread to empty a work queue by popping a plurality of work items from the work queue, the plurality of work items having been pushed onto the work queue by the at least one producer thread;
subsequent to emptying the work queue, cause the first activated consumer thread to generate [[an]] a second activation event to activate, as a second activated consumer thread, in the consumer pool that are in the blocked execution state; and
cause the performance steps of moving to the blocked execution state to await occurrence of a second work event and emptying the work queue in response to the occurrence of the second work event with the second activated consumer thread.

11. (Currently amended)	The non-transitory computer-readable storage medium of claim 9, wherein the computer executable instructions, which when executed by the computer device, further causes the first activated consumer thread to move to the blocked execution state after the first activated consumer thread has processed all the work items it popped from the work queue to await the occurrence of [[an]] a third activation event.

17. (Currently amended)	An apparatus comprising:
one or more computer processors; and
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to:
instantiate a plurality of consumer threads in a consumer pool and cause each of the consumer threads to move to a blocked execution state upon instantiation to await occurrence of an activation event;
activate one of the consumer threads that are in the blocked execution state by generating [[an]] the activation event to cause one of the consumer threads that are in the blocked execution state to move out from the consumer pool to an unblocked execution state to become a first activated consumer thread;
in response to becoming an activated consumer thread, cause to move the first activated consumer thread 
cause at least one producer thread to generate [[a]] the work event;
in response to the occurrence of the work event, cause the first activated consumer thread to empty a work queue by popping a plurality of work items from the work queue, the plurality of work items having been pushed onto the work queue by the at least one producer thread;
subsequent to emptying the work queue, cause the first activated consumer thread to generate [[an]] a second activation event to activate, as a second activated consumer thread, another one of the consumer threads in the consumer pool that are in the blocked execution state; and
cause the performance of moving to the blocked execution state to await occurrence of a second work event and emptying the work queue in response to the occurrence of the second work event with the second activated consumer thread.

18. (Currently amended)	The apparatus of claim 17, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to cause the first activated consumer thread to move to the blocked execution state after the first activated consumer thread has processed all the work items it popped from the work queue to await the occurrence of [[an]] a third activation event.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 9 and 17, the primary reason for allowance is “in response to becoming an activated consumer thread, cause to move the first activated consumer thread to the blocked execution state to await occurrence of a work event” in conjunction with the rest of the limitations at claims.

The followings are some related prior art references:
Li (CN 104156261 A-English translated by Google Patent) discloses: instantiating multiple working threads in a thread pool in a sleeping state, multiple distributed threads en-queue received task command information into the task command information queues; awakening the working threads; fetching a task command from the task command information queue with working threads for task processing, wherein the working threads are switched to be in the sleeping state when the task command information queues are empty (see abstract).
Lin et al. (US PGPUB 20050160254 A1) discloses: a thread can be switched from a waiting state to a ready to compute state via a reactivation signal, switched from the ready to compute state to a being executed state, switched from the being executed state to the waiting state (see Fig. 1 and [0059]).

Peng et al. (US PGPUB 20100083289 A1) discloses: waiting for trigger event for triggering initiation/execution of active thread or occurrence of any time consuming event defined by task, initiating/executing each active thread, returning to wait for the trigger event or time consuming event when the active thread completes task/work (see Fig. 5 and [0036]-[0037]).
Franklin et al. (US PGPUB 20110289481 A1) discloses: a worker thread checks for work queue items, pop the work queue items off the queue and perform them and when the queue is empty the worker thread clear the target-busy flag (see [0092]).
Turner et al. (US Patent 6505229 B1): a thread in suspended-waiting state can be moved to a ready state, a thread in the ready state can be moved to the suspended-waiting state, a thread can only be moved to currently executing state from the ready state and a thread in the currently executing state can be moved to ready state when its time slice is exceeded (see Fig. 2 and lines 56-32 of cols. 5-6). 
Tancredi et al. (US Patent 7962382 B1) discloses: transiting to “Waiting for Acknowledgement From Receiver” state from a “Waiting to Be Routed to Receiver” state based on an event of sent to receiver is occurred, transmitting to a “Waiting to Notify Sender” state from the “Waiting for Acknowledgement From Receiver” state based on an acknowledgement is received (see Fig. 5 and lines 39-41 of col. 6).

Reed et al. (US Patent 9262233 B1) discloses: a producer thread will create an event, push the event onto a queue (Q_push), which results in a mutex operation take a lock, and a mutex operation add to queue, signaling a consumer thread, unlocking, and noting a Q_push () completed. The consume thread has been checking whether the queue is empty (Q_pop), resulting in waiting for an event (wait( )), taking a lock, removing the event from the queue, returning a Q_pop complete, and then consuming the event (see Fig. 2, lines 64-14 of cols. 5-6). In certain embodiments, events are generated one at a time (see lines 5-10 of col. 12), the consume thread is able to take plural events at a time (see lines 4-10 of col. 13).
Raman et al. (US PGPUB 20170109195 A1) discloses: changing the work thread in a wait state to an active state in response to receiving the relay signal (see Claim 6).

However, none of the references above alone or in combination discloses features of in response to activing consumer or worker thread/process from a blocked execution state to wait for a activation event, moving such activated consumer or worker thread/process to the blocked execution state to wait for a work event. The threads from the prior art references either: 1. are moved to activation state or execution state or ready state from the blocked/waiting state when the works/jobs for the thread are ready to be consumed without moving the threads in the activation state or execution state or ready state back to blocked/waiting state to wait the 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196